PER CURIAM.
This is a second appeal from the same case below, the first having been determined by our opinion in Mayo v. Owens, 367 So.2d 1054 (Fla. 1st DCA 1979). The previous appeal was from a summary final judgment for plaintiffs/appellees as to Counts I and X of the complaint. Before our aforesaid opinion which reversed the final summary judgment was filed on February 1, 1979, the learned trial judge entered a summary final judgment as to Counts II through IX and Count XI of the complaint, making the same ruling as to Counts II through IX and XI that he had previously made as to Counts I and X. This appeal has been taken from the second summary final judgment in the case and it involves the same questions which this Court ruled upon in its opinion in the prior appeal. Appellees, simply contend here that we should recede from our previous opinion which we decline to do.
REVERSED and REMANDED for further proceedings consistent with Mayo v. Owens, supra.
McCORD, LARRY G. SMITH and SHIVERS, JJ., concur.